UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended October 31, 2009 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-53575 Shengrui Resources Co. Ltd. (Exact name of registrant as specified in its charter) Nevada None (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 270 – 11331 Coppersmith Way Richmond, British Columbia, Canada V7A 5J9 (Address of principal executive offices) (604) 214-7706 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Exchange Act:None Securities registered pursuant to Section 12(g) of the Exchange Act:Common Stock Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes o No þ Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act.Yes o No þ Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was require to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yesþ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (of for such shorter period that the registrant was required to submit and post such files).Yesþ No þ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of the registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.þ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer oAccelerated filer oNon-accelerated filer o Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yesþ No o As of April 30, 2009 the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, was $1,536,220. As of February 12, 2010 the registrant’s outstanding common stock consisted of 5,456,400 shares. Table of Contents PART I 2 Item 1.Business 2 Item 1A.Risk Factors 3 Item 1B.Unresolved Staff Comments 3 Item 2.Properties 3 Item 3.Legal Proceedings 3 Item 4.Submission of Matters to a Vote of Security Holders 3 PART II 4 Item 5.Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 4 Item 6.Selected Financial Data 5 Item 7.Management's Discussion and Analysis of Financial Condition and Results of Operations 5 Item 7A.Quantitative and Qualitative Disclosures about Market Risk 8 Item 8.Financial Statements and Supplementary Data 9 Item 9.Changes In and Disagreements with Accountants on Accounting and Financial Disclosure 10 Item 9A.Controls and Procedures 10 Item 9A(T).Controls and Procedures 10 Item 9B.Other Information 11 PART III 12 Item 10.Directors, Executive Officers and Corporate Governance 12 Item 11.Executive Compensation 15 Item 12.Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 16 Item 13.Certain Relationships and Related Transactions, and Director Independence 17 Item 14.Principal Accountant Fees and Services 17 PART IV 18 Item 15.Exhibits, Financial Statement Schedules 18 1 PART I Item 1. Business Forward Looking Statements This annual report contains forward-looking statements that involve risks and uncertainties. These statements relate to future events or our future financial performance. In some cases, you can identify forward-looking statements by terminology including "could", "may", "will", "should", "expect", "plan", "anticipate", "believe", "estimate", "predict", "potential" and the negative of these terms or other comparable terminology. These statements are only predictions. Actual events or results may differ materially. While these forward-looking statements, and any assumptions upon which they are based, are made in good faith and reflect our current judgment regarding the direction of our business, actual results will almost always vary, sometimes materially, from any estimates, predictions, projections, assumptions or other future performance suggested in this report. As used in this annual report, the terms "we", "us", "our", and "Shengrui" mean Shengrui Resources Co. Ltd., unless otherwise indicated. All dollar amounts in this annual report refer to U.S. dollars unless otherwise indicated. Business Overview We were incorporated as a Nevada company on October 30, 2006. Until recently, we were engaged in the acquisition and exploration of oil and gas properties. Currently, we are engaged in the development of business interests in China with the goal of completing the acquisition of one or more operating companies in the mineral resource industry. On August 10, 2009, we initiated a proposal to acquire 100% of the issued and outstanding shares of Helongjiang Jiu Xin Mining Investment Co. Ltd., a private mining company located in Harbin, Heilongjiang Province, China, but we have not yet entered into any formal agreements with respect to this acquisition. Our business activities in China are directed by Jianshu Tang, our President, and Haifeng Wong, our Secretary, both of whom are residents of the People’s Republic of China, while our activities in North America are directed by Arthur Skagen, our Chief Executive Officer, and Donald Fairholm, our Chief Financial Officer. Mr. Skagen and Mr. Fairholm also manage our operations and supervise our other planned acquisition activities. We formerly had one wholly owned subsidiary, Patch Oilsands Ltd., a British Columbia corporation through which we acquired properties in Leismer, Alberta. On April 16, 2009 we transferred 100% of the shares of Patch Oilsands Ltd. to Pacific Bridge Capital Ltd., a company over which Arthur Skagen, our Chief Executive Officer and Director has sole voting and investment power, pursuant to a consulting agreement in exchange for services rendered. Our common stock is quoted on the OTC Bulletin Board under the symbol “SRUI”. We intend to build our business by developing business interests within the People's Republic of China (the “PRC”). We are currently exploring business opportunities in the mineral and natural resource sector as well as other sectors, and although we are focusing our attention on the PRC we also intend to develop business interests in North America as opportunities arise. Uncertainties We are a development stage company that has only recently begun operations. We have not generated any revenues from our business activities, and we do not expect to generate revenues for the foreseeable future. Since our inception, we have incurred operational losses, and we have been issued a going concern opinion by our auditors. To finance our operations, we have completed several rounds of financing and raised $100,090 through private placements of our common stock. We do not currently have sufficient financing to fully execute our business plan and there is no assurance that we will be able to obtain the necessary financing to do so. Accordingly, there is uncertainty about our ability to continue to operate. 2 Item 1A.Risk Factors Not required. Item 1B.Unresolved Staff Comments None. Item 2.Properties We do not own or have any rights to acquire an interest in any oil and gas properties or mineral or natural resource properties. Our executive office is located at 270 – 11331 Coppersmith Way, Richmond, British Columbia, Canada V7A 5J9. This office is donated to us by Donald Fairholm, our Chief Financial Officer, Principal Accounting Officer, Treasurer and Director. As of February 12, 2010 we had not entered into any lease agreements for this space. Item 3.Legal Proceedings We are not aware of any legal proceedings to which we are a party. None of our directors, officers, affiliates, any owner of record or beneficially of more than 5% of our voting securities, or any associate of any such director, officer, affiliate or security holder are (i) a party adverse to us in any legal proceedings, or (ii) have a material interest adverse to us in any legal proceedings. We are not aware of any other legal proceedings that have been threatened against us. Item 4.Submission of Matters to a Vote of Security Holders None. 3 PART II Item 5.Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities Market Information Our common stock is not traded on any exchange. Our common stock is quoted on the OTC Bulletin Board under the trading symbol “SRUI”. Trading in stocks quoted on the OTC Bulletin Board is often thin and is characterized by wide fluctuations in trading prices due to many factors that may have little to do with a company's operations or business prospects. We cannot assure you that there will be a market for our common stock in the future. OTC Bulletin Board securities are not listed or traded on the floor of an organized national or regional stock exchange. Instead, OTC Bulletin Board securities transactions are conducted through a telephone and computer network connecting dealers in stocks. OTC Bulletin Board issuers are traditionally smaller companies that do not meet the financial and other listing requirements of a regional or national stock exchange. Our common stock became eligible for quotation on the OTC Bulletin Board on October 31, 2008. The following quotations reflect the high and low bids for our common stock based on inter-dealer prices, without retail mark-up, mark-down or commission, and may not represent actual transactions. The high and low bid quotations of our common stock for the periods indicated below are as follows: OTC Bulletin Board Quarter Ended High ($) Low ($) October 31, 2009 July 31, 2009 April 30, 2009 January 31, 2009 Holders As of February 12, 2010 there were approximately 47 holders of record of our common stock. We do not believe that a significant number of beneficial owners hold their shares of our common stock in street name. Dividends As of February 12, 2010 we had not paid dividends on shares of our common stock and we do not expect to declare or pay dividends on shares of our common stock for the foreseeable future. We intend to retain earnings, if any, to finance the development and expansion of our business. Our future dividend policy will be subject to the discretion of our Board of Directors and will depend upon our future earnings, if any, our financial condition, and other factors deemed relevant by the Board. 4 Equity Compensation Plans As of February 12, 2010 we did not have any equity compensation plans. Recent Sales of Unregistered Securities We did not make any unregistered sales of our equity securities between August 1, 2009 and October 31, 2009. Item 6.Selected Financial Data Not applicable. Item 7.Management's Discussion and Analysis of Financial Condition and Results of Operations The following discussion should be read in conjunction with our consolidated financial statements, including the notes thereto, appearing elsewhere in this annual report. The discussions of results, causes and trends should not be construed to imply any conclusion that these results or trends will necessarily continue into the future. Results of Operations Revenues We have limited operational history. From our inception on October 30, 2006 to October 31, 2009 we did not generate any revenues. As of October 31, 2009 we had total assets of $319 and total liabilities of $103,158. We anticipate that we will incur substantial losses for the foreseeable future and our ability to generate any revenues in the next 12 months continues to be uncertain. Expenses From our inception on October 30, 2006 to October 31, 2009 we incurred total expenses of $716,562, including $13,500 in management fees, $13,500 in rent, $231,342 in professional fees, $449,550 in stock-based compensation, $4,302 in foreign exchange losses, $647 in bank charges and interest and $3,721 in general and administrative expenses. We also received $36,000 in the form of gain on the settlement of debt, wrote off $25,000 in oil and gas exploration costs because we allowed our interest in a property located in Worsley, Alberta to expire and wrote off $20,000 in exploration advances as we determined that it was not feasible to continue exploring and developing the oil and gas properties in which we held an interest. For the fiscal year ended October 31, 2009 we incurred total expenses of $140,509, including $1,500 in management fees, $1,500 in rent, $133,988 in professional fees, $282 in foreign exchange losses, $647 in bank charges and interest and $2,592 in general and administrative expenses. We also received $36,000 in the form of a gain on the settlement of debt and wrote off $20,000 in exploration advances as we determined that it was not feasible to continue exploring and developing the oil and gas properties in which we held an interest. For the fiscal year ended October 31, 2008 we incurred total expenses of $561,708, including $6,000 in management fees, $6,000 in rent, $95,084 in professional fees, $449,550 in stock-based compensation, $4,501 in foreign exchange losses and $573 in general and administrative expenses. We also wrote off $25,000 in oil and gas exploration costs because we allowed our interest in a property located in Worsley, Alberta to expire. Our general and administrative expenses consisted primarily of transfer agent fees and general office expenses. Our professional fees include legal, accounting and auditing fees. 5 Net Loss From our inception on October 30, 2006 to October 31, 2009 we incurred a net loss of $725,562. For the fiscal year ended October 31, 2009 we incurred a net loss of $124,509 and a net loss per share of $0.02. For the fiscal year ended October 31, 2008 we incurred a net loss of $586,708 and a net loss per share of $0.16. Liquidity and Capital Resources As of October 31, 2009 we had $319 in cash and total current assets, $103,158 in total current liabilities and a working capital deficit of $102,839. As of October 31, 2009 we had an accumulated deficit of $725,562. We are solely dependent on the funds raised through our equity financing. Our net loss of $725,562 from our inception on October 30, 2006 to October 31, 2009 was funded by equity financing. Since our inception on October 30, 2006, we have raised gross proceeds of $100,090 in cash from the sale of our securities. From our inception on October 30, 2006 to October 31, 2009 we spent $140,352 on operating activities, including $13,500 in donated rent, $13,500 in donated services, $20,000 in the write-off of exploration advances, $25,930 in consulting fees, $449,500 in stock-based compensation, $25,000 in the write-off of exploration costs and $93,730 in accounts payable.During that time, we also received $36,000 in the form of gain on the settlement of debt and $20,000 in exploration advances. For the fiscal year ended October 31, 2009 we spent $51,833 on operating activities, including $1,500 in donated rent, $1,500 in donated services, $20,000 in the write-off of exploration advances, $25,930 in consulting fees and $59,746 in accounts payable. During that time, we also received $36,000 in the form of gain on the settlement of debt. During the fiscal year ended October 31, 2008 we spent $87,023 on operating activities, including $6,000 in donated rent, $6,000 in donated services, $449,500 in stock-based compensation, $25,000 in the write-off of exploration costs and $33,135 in accounts payable. During that time, we also received $20,000 in exploration advances. From our inception on October 30, 2006 to October 31, 2009 we spent $50,930 on investing activities. For the fiscal year ended October 31, 2009 we spent $6,120 on investing activities, whereas we spent $44,810 on investing activities for the fiscal year ended October 31, 2008.All of our investing activities since inception were related to the acquisition of oil and gas properties. From our inception on October 30, 2006 to October 31, 2009 we received $191,601 from financing activities, including $42,780 in proceeds from the issuance of our common stock, $71,660 from subscriptions for our common stock and $91,511 in advances from related parties. From our inception on October 30, 2006 to October 31, 2009 we also spent $14,350 on repurchases of our common stock. During the fiscal year ended October 31, 2009 we received $57,949 from financing activities, all of which was in the form of advances from related parties.During the fiscal year ended October 31, 2008 we received $59,247 from financing activities, consisting of $42,000 in proceeds from the issuance of our common stock and $31,597 in advances from related parties, less $14,350 we spent on repurchases of our common stock. Our decrease in cash for the year ended October 31, 2009 was $4 due to a combination of our operating, investing and financing activities. For the next 12 months we intend to: · develop a website; · develop business interests in China; and · leverage those business interests in China to complete the acquisition of one or more operating companies in the mineral resource industry. 6 Our planned operation and exploration expenditures over the next 12 months are summarized as follows: Description Potential Completion Date Estimated Expenses Develop a website March 2010 Develop business interests in China March 2010 Complete the acquisition of one or more operating mineral resource companies 12 months Professional fees 12 months Marketing expenses 12 months General and administrative expenses 12 months Total Our general and administrative expenses for the year will consist primarily of transfer agent fees, investor relations expenses, bank and interest charges and general office expenses. The professional fees are related to our regulatory filings throughout the year and the acquisition of any company in which we may acquire an interest. Based on our planned expenditures, we require additional funds of approximately $683,700 (a total of approximately $684,000 less our approximately $300 in cash as of October 31, 2009) to proceed with our business plan over the next 12 months. If we secure less than the full amount of financing that we require, we will not be able to carry out our complete business plan and we will be forced to proceed with a scaled back business plan based on our available financial resources. We intend to raise the balance of our cash requirements for the next 12 months from private placements, loans from related parties or possibly a registered public offering (either self-underwritten or through a broker-dealer). If we are unsuccessful in raising enough money through such efforts, we may review other financing possibilities such as bank loans. At this time we do not have a commitment from any broker-dealer to provide us with financing. There is no assurance that any financing will be available to us or if available, on terms that will be acceptable to us. Even though we plan to raise capital through equity or debt financing, we believe that the latter may not be a viable alternative for funding our operations as we do not have tangible assets to secure any such financing. We anticipate that any additional funding will be in the form of equity financing from the sale of our common stock. However, we do not have any financing arranged and we cannot provide any assurance that we will be able to raise sufficient funds from the sale of our common stock to finance our operations or planned exploration activities. In the absence of such financing, we will not be able to develop business interests in China to the extent that we would like or complete any formal business acquisitions, and we may be forced to abandon our business plan. We also hope to obtain additional financing as part of any acquisition agreement that we may ultimately negotiate. However, there is no guarantee that we will enter into a definitive acquisition agreement, and if we successfully complete an acquisition our capital requirements and business plans may change substantially. Going Concern Our financial statements for the period ended October 31, 2009 have been prepared on a going concern basis and contain an additional explanatory paragraph in Note 1 which identifies issues that raise substantial doubt about our ability to continue as a going concern. Our financial statements do not include any adjustments that might result from the outcome of this uncertainty. We have not generated any revenues, have achieved losses since our inception, and rely upon the sale of securities to fund our operations. We may not generate any revenues even if we complete the acquisition of one or more operating companies, and we are dependent on obtaining outside financing in order to maintain our operations and continue our proposed activities. If we are unable to raise equity or secure alternative financing, we may not be able to continue our operations and our business plan may fail. If our operations and cash flow improve, management believes that we can continue to operate. However, no assurance can be given that management's actions will result in profitable operations or an improvement in our liquidity situation. The threat of our ability to continue as a going concern will cease to exist only when our revenues have reached a level able to sustain our business operations. 7 Off-Balance Sheet Arrangements We have no significant off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on our financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources that are material to stockholders. Critical Accounting Policies Our financial statements are affected by the accounting policies used and the estimates and assumptions made by management during their preparation. A complete summary of these policies is included in Note2 of the notes to our financial statements. We have identified below the accounting policies that are of particular importance in the presentation of our financial position, results of operations and cash flows, and which require the application of significant judgment by management. Foreign currency translation Our functional and reporting currency is the United States dollar. Monetary assets and liabilities denominated in foreign currencies are translated in accordance with SFAS No. 52 “Foreign Currency Translation”, using the exchange rate prevailing at the balance sheet date. Non-monetary assets and liabilities denominated in a foreign currency are translated at the historical rate. Gains and losses arising on settlement of foreign currency denominated transactions or balances are included in the determination of income. Foreign currency transactions are primarily undertaken in Canadian dollars. We have not, as of the date of this annual report, entered into derivative instruments to offset the impact of foreign currency fluctuations. Item 7A.Quantitative and Qualitative Disclosures about Market Risk Not required. 8 Item 8.Financial Statements and Supplementary Data SHENGRUI RESOURCES CO. LTD. (An Exploration Stage Company) Financial Statements as of October 31, 2009 Financial Statement Index Report of Independent Registered Public Accounting Firm F-1 Balance Sheets F-2 Statements of Operations and Comprehensive Loss F-3 Statements of Cash Flows F-4 Statements of Stockholders’ Equity (Deficiency) F-5 Notes to the Financial Statements F-6 9 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Stockholders and the Board of Directors of Shengrui Resources Co. Ltd. (formerly Double Halo Resources Inc.) We have audited the accompanying balance sheets of Shengrui Resources Co. Ltd. (formerly Double Halo Resources Inc.) as at October 31, 2009 and 2008 and the related statements of operations and comprehensive loss, stockholders' equity (deficiency) and cash flows for the years then ended and for the period from inception on October 30, 2006 to October 31, 2009.These financial statements are the responsibility of the Company's management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of the Company as at October 31, 2009 and 2008 and the results of its operations and its cash flows for the years then ended and for the period from inception on October 30, 2006 to October 31, 2009 in conformity with generally accepted accounting principles in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern.As discussed in Note 1 to the financial statements, the Company has suffered recurring losses from operations and has a working capital deficit as of October 31, 2009.These matters raise substantial doubt about the Company's ability to continue as a going concern.Management's plans in regards to these matters are discussed in Note 1.The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ “DAVIDSON & COMPANY LLP” Vancouver, Canada Chartered Accountants January 26, 2010 F-1 SHENGRUI RESOURCES CO. LTD. (Formerly Double Halo Resources Inc.) (An Exploration Stage Company) BALANCE SHEETS (Expressed in US Dollars) As at October 31, 2009 ASSETS Current Cash $ $ Exploration advances - Oil and gas properties (Note 3) - $ $ LIABILITIES Current Accounts payable and accrued liabilities $ $ Due to related parties (Note 4) STOCKHOLDERS' DEFICIENCY Capital stock (100,000,000 shares authorized, $0.0001 par value, 5,456,400 shares issued and outstanding [October 31, 2008 - 5,456,400]) (Note 5) Additional paid-in capital Deficit ) $ $ Nature and continuance of operations (Note 1) The accompanying notes are an integral part of these financial statements. F-2 SHENGRUI RESOURCES CO. LTD. (Formerly Double Halo Resources Inc.) (An Exploration Stage Company) STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS
